AMENDMENT NO. 1 TO FUND PARTICIPATION AGREEMENT THIS AMENDMENT NO. 1 TO FUN I PARTICIPATION AGREEMENT (“Amendment”) is made as of this 9th day of April, 1999, by and between KANSAS CITY LIFE INSURANCE COMPANY (the“Company”), AMERICAN CENTURY VARIABLE PORTFOLIOS, INC. (the “Issuer”) and the investment advisor of the Issuer, AMERICAN CENTURY INVESTMENT MANAGEMENT, INC. (“ACIM”). RECITALS WHEREAS, the Company, Issuer and ACIM are parties to a certain Fund Participation Agreement dated May 1, 1995, in which the Company offers to the public certain variable annuity contracts and variable life insurance contracts (the “Contracts”); WHEREAS, since the date of the Agreement, TCI Portfolios, Inc. has changed its name to American Century Variable Portfolios, Inc.; WHEREAS, since the date of the Agreement, Investors Research Corporation has changed its name to American Century Investment Management, Inc.; WHEREAS, since the date of the Agreement, the fund names have changed to VP Balanced Fund and VP International Fund; WHEREAS, the Company now desires to expand the number of American Century funds made available by the Company to its clients; and WHEREAS, the parties now desire to further modify the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1.Addition of Funds.
